Citation Nr: 0816375	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to service connection for gangi fever.  

3.  Entitlement to service connection for congestive heart 
failure.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for emphysema.  

6.  Entitlement to service connection for jungle rot.  

7.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

9.  Entitlement to service connection for depressive 
disorder. 
 
10.  Entitlement to service connection for organic brain 
syndrome.  

11.  Entitlement to service connection for acne vulgaris. 

12.  Entitlement to service connection for residuals of an 
infected cyst of the dorsal neck.  

13.  Entitlement to service connection for seborrhea.

REPRESENTATION

Appellant represented by:     Barbara Scott Girard


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Wichita, Kansas, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The record reflects pertinent evidence received since the 
June 2005 Statement of the Case (SOC) in the form of VA 
clinical records received in September 2005.  The appellant 
was issued a letter in February 2008 indicating that if he 
did not state within 45 days whether he was waiving his right 
to have the RO review this evidence prior to the Board, it 
would be assumed that he desired review of this evidence by 
the RO prior to the issuance of a decision by the Board.  No 
response to this letter is of record.  As such, the RO must 
consider this evidence in order to ensure due process to the 
veteran and to comply with the provisions of 
38 C.F.R. § 20.1304(c) (2007).  

Accordingly, the case is REMANDED for the following action:

The claims on appeal should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the appellant  must be 
provided a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time must be allowed for response.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence, 
including the VA clinical records 
received since the June 2005 SOC, and 
applicable law and regulations considered 
pertinent to the issues that have been 
remanded.  Thereafter, the case must be 
returned to the Board.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

